 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SENARBLE CAMPBELL,                                No. 2:18-cv-0671 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    J. TANTON, et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983.

19          On September 6, 2018, the court ordered the United States Marshal to serve the complaint

20   on defendants F. Martin, Psychologist Kenton, and Psychiatric Technician Herrera. Process

21   directed to defendants Kenton and Martin was returned unserved because these defendants are not

22   CDCR employees. See ECF Nos. 19, 23. Accordingly, plaintiff must provide additional

23   information to serve these defendants. Plaintiff shall promptly seek such information through

24   discovery, the California Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other means

25   available to plaintiff. If access to the required information is denied or unreasonably delayed,

26   plaintiff may seek judicial intervention.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The Clerk of the Court is directed to send to plaintiff two USM-285 forms, along with
                                                       1
 1   an instruction sheet and a copy of the complaint filed March 28, 2018;

 2          2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 3   attached Notice of Submission of Documents to the court, with the following documents:

 4                    a. One completed USM-285 form for each defendant;

 5                    b. Three copies of the endorsed complaint filed March 28, 2018; and

 6                    c. One completed summons form (if not previously provided) or show good cause

 7   why he cannot provide such information.

 8   Dated: November 14, 2018
                                                      _____________________________________
 9
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/camp0671.8e

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SENARBLE CAMPBELL,                             No. 2:18-cv-0671 KJM CKD P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   J. TANTON, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____           completed USM-285 form

20         ____           copies of the __________________

21                                            Complaint

22   DATED:

23

24

25

26                                                      ________________________________

27                                                      Plaintiff

28
                                                    3
